Deen, Presiding Judge.
On the morning of August 9, 1984, four cash bags were stolen from the J. & L. Men’s Wear store in Augusta, Georgia. The evidence showed that shortly after 11:15 a.m., the appellant, Ronnie Crockett, entered the store with another man. While the other man engaged the sales clerk by asking to see some shorts, Crockett went into the back room and removed four cash bags from a desk drawer. A seamstress who was working in the back noticed him as he was leaving and trying to stuff the bags down the front of his pants, and she alerted the sales clerk iii the front. The clerk tried to stop Crockett by grabbing him, but he fell to the ground, tearing off a piece of his shirt. Both Crockett and his accomplice then ran from the store.
Crockett was subsequently apprehended in North Carolina. Following his conviction for robbery by sudden snatching, he brings this appeal, contending solely that there was no evidence of the necessary element of force. Held:
“Robbery by sudden snatching is where no other force is used than is necessary for the thief to obtain the possession of the property from the owner, who is off his guard, where there is no resistance by the owner or injury to his person.” Rivers v. State, 46 Ga. App. 778 (2) (169 SE 260) (1933); accord Byrd v. State, 171 Ga. App. 344 (319 SE2d 460) (1984). The evidence clearly showed that the sales clerk was legally responsible for the store while the owner was absent, and that he became aware the money was being stolen contemporaneous with the activity of taking and was unable to prevent it. Under these circumstances all of the elements of the crime of robbery by sudden snatching were proven. Byrd v. State, supra.

Judgment affirmed.


Pope and Beasley, JJ., concur.